              Case 2:20-cr-00309-JMV Document 1 Filed 04/07/20 Page 1 of 1 PageID: 1
PROB 22                                                                                                            DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                       0416 1:16CR00324-5
                            TRANSFER OF JURISDICTION                                                               DOCKET NUMBER (Rec. Court)

                                                                                                                   2:20CR309(JMV)
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                              DIVISION

                                                                                        Maryland                              Baltimore
                                                                             NAME OF SENTENCING JUDGE
Syed, Mubtagha Sha:h
89 Gifford Avenue                                                                                     James K. Bredar
Jersey City, NJ 07304                                                        DATES OF PROBATION/         FROM                   TO
                                                                             SUPERVISED RELEASE

                                                                                                           03/08/2019             03/07/2022
OFFENSE


Conspiracy to Violate the Anti-Kickback Act
Sentencing Date: 09/12/2018

PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


            IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
    or supervised releasee named above be transferred with the records of this Court to the United States
    District Court for the District of New Jersey upon that Court’s order of acceptance of jurisdiction. This
    Court hereby expressly consents that the period of probation or supervised release may be changed by the
    District Court to which this transfer is made without further inquiry of this court.*



       3/24/20                                                               /s/
                    Date                                                                United States District Judge


                                                                                           James K. Bredar

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY


           IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by this Court from and after the entry of this order.


               4/7/2020

                Effective Date                                                          United States District Judge
